Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION 
This action is responsive to the communication received January 28th, 2022.  Claims 4, 7, 12, 14, 18, 21-22, and 26 have been amended. Claims 2-3, 5, 10-11, 13, 19-20 have been canceled.  Claims 1, 4, 6-9, 12, 14-18, and 21-28 have been entered and are presented for examination. 
Application 16/325,020 is a 371 of PCT/CN2016/094973 (08/12/2016).

Response to Arguments
Applicant argues the references as combined do not disclose the claimed subject matter. 
The Examiner respectfully disagrees.
May-Weymann discloses the radio access network 105 is arranged to transmit broadcast messages to the UE 102 via a broadcast channel, i.e., a communication channel used for the transmission of broadcast data to the UE 102. This broadcast channel may be a cell broadcast (CB) channel. Cell Broadcast is an example broadcast service which is used for sending short text messages to all mobile stations in a defined geographical area. Example CB messages include public warning messages, advertisements, weather reports, breaking news and sports updates (paragraph 0033) wherein CB message contains information about subsequent CB message identifiers, including the timing of each transmission in the next schedule period (paragraphs 0034, 0036). 
May-Weymann is describing each CB messages as at least one of public warning messages, advertisements, weather reports, breaking news and sports updates and includes identifiers.
However, Pasumarthi et al., in the same field of endeavor, discloses a CB Message may be adapted to carry information relating to a schedule for a subsequent CB Message. This information is additional scheduling information that may complement scheduling information provided in a Schedule Message. If a UE 210 fails to receive the Schedule Message, it may determine one or more future time slots in which a subsequent CB Message relevant to the UE 210 may be received (paragraph 0063).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recognize a CB message could include a supplemental schedule which would allow the next messages to be ignored if not wanted.
Paragraphs 0007-0008, 0017, 0019, 0065 show that PWS/ETWS messages are equivalent to the claimed mandatory messages and the advertisements, weather reports, breaking news and sports updates (paragraph 0033) are optional since a user would have to subscribe due to some interest.
May-Weymann is describing each CB messages as at least one of public warning messages, advertisements, weather reports, breaking news and sports updates and includes identifiers which means each type of message would have respective identifiers.   Pasumarthi et al. discloses a CB message with a schedule. Therefore a UE would be able to determine a received message identifier as on/off the list and make a further determination to receive (or not) subsequent messages associated with the same identifiers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mey-Weymann (US 2014/0348072) in view of Pasumarthi et al. (US 2013/0295943).
Regarding claims 1, 17, 25, 27, May-Weymann discloses a method implemented at a terminal device (paragraphs 0007-0008, 0017, 0019, 0033, 0065 [The radio access network 105 is arranged to transmit broadcast messages to the UE 102 via a broadcast channel, i.e., a communication channel used for the transmission of broadcast data to the UE 102. This broadcast channel may be a cell broadcast (CB) channel. Cell Broadcast is an example broadcast service which is used for sending short text messages to all mobile stations in a defined geographical area. Example CB messages include public warning messages, advertisements, weather reports, breaking news and sports updates; PWS required]), comprising: receiving a first Cell Broadcast Service (CBS) message from a network device (paragraph 0033 [RAN transmits CB messages]); extracting content from the first CBS message (paragraphs 0034, 0036 [CB message contains information about subsequent CB message identifiers, including the timing of each transmission in the next schedule period.]). 
May-Weymann discloses further discloses a configurable list (paragraph 0048) wherein the list includes message identifiers the user wants to receive.
May-Weymann does not explicitly disclose determining, based at least in part on the content of the first CBS message, that the first CBS message is not mandatory; and determining that a second non-mandatory CBS message should not be received by the terminal device based at least in part on determining that the first CBS message is not mandatory.
However, Pasumarthi et al. discloses a CB Message may be adapted to carry information relating to a schedule for a subsequent CB Message. This information is additional scheduling information that may complement scheduling information provided in a Schedule Message. If a UE 210 fails to receive the Schedule Message, it may determine one or more future time slots in which a subsequent CB Message relevant to the UE 210 may be received (paragraph 0063).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recognize a CB message could include a supplemental schedule which would allow the next messages to be ignored if not wanted.
	Regarding claims 4, 18, May-Weymann further discloses wherein wherein the method further comprises: identifying a broadcast event carried by the first CBS message based on the extracted content, wherein the broadcast event comprises a traffic event, a weather event, an advertisement event, or an emergency event; determining that the first CBS message is not mandatory based on determining the broadcast event is one of the traffic event, the weather event, or the advertisement event. (see Figure 4, Step 408 and paragraphs 0048, 0053, 0061-0062[CB message contains identifiers which may correspond to the UEs configurable search list wherein the identifiers identify subsequent CB message identifiers (paragraph 0036); Example CB messages include public warning messages, advertisements, weather reports, breaking news and sports updates (0033) which suggest all, some, or, none of the identifiers are on the UE list]).
May-Weymann  does not explicitly disclose and determining not to receive the second non-mandatory CBS message based on the broadcast event being non mandatory.
Pasumarthi et al. discloses a CB Message may be adapted to carry information relating to a schedule for a subsequent CB Message. This information is additional scheduling information that may complement scheduling information provided in a Schedule Message. If a UE 210 fails to receive the Schedule Message, it may determine one or more future time slots in which a subsequent CB Message relevant to the UE 210 may be received (paragraph 0063).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recognize a CB message could include a supplemental schedule which would allow the next messages to be ignored if not wanted.
Based on the above, a PWS/ETWS message would be required to be received and other messages such as weather or sports could be ignored, if not on the list.
	Regarding claims 6, May-Weymann further discloses determining a time interval [for receiving a subsequent duplicate of the first CBS message (intended use)] (paragraphs 0062, 0065-0066 [the modem is arranged to control the physical layer 301 to stop DRX reception, i.e., leaves the DRX mode immediately (the modem 4 does not wait for the end of the current scheduling cycle) and starts reading all available CB channel time slots; The modem 4 will know when all the PWS messages have been received based on the message identifier(s) in the scheduling message received at step S402]).  
	Regarding claim 7, May-Weymann further suggests determining a type of the content of the first CBS message comprising a mandatory type, an optional type, or an advised type; and determining to not receive at the terminal device the second non-mandatory CBS message based on determining the type of the content of the first CBS message as the optional type or the advised type.
Paragraphs 0007-0008, 0017, 0019, 0065 show that PWS/ETWS messages are equivalent to the claimed mandatory messages and the advertisements, weather reports, breaking news and sports updates (paragraph 0033) are optional since a user would have to subscribe due to some interest.
	Regarding claim 8, May-Weymann further discloses wherein the first CBS message contains information related to one or more of traffic, weather, or an advertisement (paragraph 0033 [The radio access network 105 is arranged to transmit broadcast messages to the UE 102 via a broadcast channel, i.e., a communication channel used for the transmission of broadcast data to the UE 102. This broadcast channel may be a cell broadcast (CB) channel. Cell Broadcast is an example broadcast service which is used for sending short text messages to all mobile stations in a defined geographical area. Example CB messages include public warning messages, advertisements, weather reports, breaking news and sports updates]).
Regarding claim 24, May-Weymann further discloses determining that the first CBS message is not mandatory comprises determining that the first CBS message comprises an advertising event (paragraph 0016 [CB messages include public warning messages, advertisements, breaking news and sports updates]); and determining that the second non-mandatory CBS message should not be received by the terminal device is based at least in part on determining that the first CBS message comprises the advertising event (see Figure 4, Step 408 [configurable list]).
Regarding claim 26, May-Weymann suggests further comprising: receiving a third CBS message from the network device; extracting content from the third CBS message; determining, based on the content of the third CBS message comprising an emergency event, that the third CBS message is mandatory; and determining that a fourth CBS message should be received by the terminal device based on determining that the third CBS message is mandatory (paragraph 0066 [Once all the PWS messages are received the modem 4 reverts back to operating in the DRX mode to conserve power]).
However, May-Weymann discloses (paragraph 0033 [The radio access network 105 is arranged to transmit broadcast messages to the UE 102 via a broadcast channel, i.e., a communication channel used for the transmission of broadcast data to the UE 102. This broadcast channel may be a cell broadcast (CB) channel. Cell Broadcast is an example broadcast service which is used for sending short text messages to all mobile stations in a defined geographical area. Example CB messages include public warning messages, advertisements, weather reports, breaking news and sports updates]), and  (paragraph 0033 [RAN transmits CB messages]); (paragraphs 0034, 0036 [CB message contains information about subsequent CB message identifiers, including the timing of each transmission in the next schedule period.])
Pasumarthi et al. discloses a CB Message may be adapted to carry information relating to a schedule for a subsequent CB Message. This information is additional scheduling information that may complement scheduling information provided in a Schedule Message. If a UE 210 fails to receive the Schedule Message, it may determine one or more future time slots in which a subsequent CB Message relevant to the UE 210 may be received (paragraph 0063).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recognize a CB message could include a supplemental schedule which would allow the next messages to be determined to be emergency messages.


Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mey-Weymann (US 2014/0348072) in view of Pasumarthi et al. (US 2013/0295943), as applied to claims 1 in view of Maltseff et al (US 2009/0058634).
Regarding claims 21-22, the references as combined disclose all the recited subject matter in claims 1, but do not explicitly disclose wherein determining that the second non-mandatory CBS message should not be received is additionally based on an amount of power consumed by the terminal device in a particular previous period of time.  
However, Malseff et al. discloses wireless sensor nodes 102 with relatively low battery power may not respond to or may ignore data requests having a low priority in order to conserve battery life (paragraph 0084). 
May-Weymann discloses CB messages include public warning messages, advertisements, breaking news and sports updates (paragraph 0016) and the higher power consumption is acceptable in this scenario as human life could be in danger (paragraph 0065) suggesting that for other optional messages, power would be taken into context to receive the message.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to enable reception of only PWS messages when battery life is low.  The motivation for this is to receive only important/high priority messages when battery life is low. 
Regarding claim 23, May-Weymann further discloses wherein determining that the second non-mandatory CBS message should not be received is additionally based on a preference setting of the terminal device (see Figure 4, Step 408 [configurable list]).  
Allowable Subject Matter
Claims 9, 12, 14-16, 28 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465